PER CURIAM.
By petition and cross-petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 26, 1968.
After oral argument and upon consideration of the petition, the briefs and the record, we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied. The cross-petition is also denied.
The petition for attorney’s fees filed by Respondent Mills is granted in the amount of $350.
It is so ordered.
CALDWELL, C. J., THOMAS, ROBERTS and ERVIN, JJ., and SPECTOR, District Judge, concur.